Order entered July 23, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00878-CR

                             MARIO LOPEZ JUCUP, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-55339-R

                                           ORDER
       The Court DENIES as moot appellant’s July 21, 2014 request for an extension of time to
file his pro se response to the Anders brief filed by counsel. On July 14, 2014, the Court ordered
counsel to provide appellant a copy of the record and gave appellant until October 1, 2014 to file
his pro se response.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Mary Snider, official
court reporter, 265th Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk;
April Smith; and Michael Casillas.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Mario Jucup,
TDCJ No. 1870734, Holliday Unit, 295 I.H. 45 North, Huntsville, Texas 77320-8443.



                                                      /s/   DAVID EVANS
                                                            JUSTICE